 1   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
 2   ROSS MOYNIHAN, ESQ.
 3   Nevada Bar No. 11848
     STOVALL & ASSOCIATES
 4   2301 Palomino Lane
     Las Vegas, NV 89107
 5   Telephone: (702) 258-3034
 6   E-service: court@lesstovall.com
     Attorney for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                      DISTRICT OF NEVADA

10   ROBERT BARCELON, an individual      )
                                         )                  Case no.: 2:18-cv-01493-GMN-CWH
                                                                                        DJA
11
                          Plaintiff,     )
12          vs.                          )
                                         )
13   LANDFORCE CORPORATION               )
     Individually; ALBERT LEON HARRIS,   )
14
     Individually; DOES I-X and ROE      )
15   CORPORATIONS I-X, inclusive,        )
                                         )
16                        Defendants.    )
17   ____________________________________)

18   STIPULATION TO EXTEND PLAINTIFF’S TIME TO RESPOND TO DEFENDANTS’
       THREE MOTIONS FILED WITH THE COURT AS DOCUMENTS 45, 46 AND 47
19                            (Second Request)
20
            It is hereby stipulated and agreed by and between the parties through their respective
21
     counsel that plaintiff’s time to file responses to defendant’s three motions filed on December 23,
22
23   2019 as documents 45, 46, and 47 be extended from January 13, 2020 to January 21, 2020,

24   specifically:
25          1.       Defendants Motion to Extend the Current Discovery Deadlines Pursuant to LR IA
26
     6-1 and LR II 26-4 (Fifth Request) (Doc# 45);
27
28



                                                  Page 1 of 2
 1          2.       Motion to Compel Discovery Pursuant to FED R CIV P 37 (A) (4) and Local
 2   Rule 26-7 or in the Alternative Motion to Strike Plaintiff’s Designation of Expert Chris Reyes
 3
     (Doc#46); and
 4
            3.       Motion to Compel Discovery Pursuant to FED R CIV P 37 (A) (4) and Local
 5
 6   Rule 26-7 or in the Alternative Motion to Strike Plaintiff’s Designation of Expert Chris Reyes

 7   (Doc#47).
 8
            This stipulation is entered into at the plaintiff’s request based upon the plaintiff’s
 9
     counsel’s current trial schedule and the related inability to complete responses by the current
10
     January 13, 2020 due date.
11
12   DATED this 13th day of January, 2020                  DATED this 13th day of January, 2020

13   STOVALL AND ASSOCIATES                                BAUMAN LOEWE WITT
                                                           & MAXWELL, PLLC
14
15
     /s/ Ross Moynihan                                     /s/ Michael Mills
16   LESLIE MARK STOVALL, ESQ.                             MICHAEL C. MILLS, ESQ.
17   Nevada Bar No. 2566                                   Nevada Bar No. 003534
     ROSS MOYNIHAN, ESQ.                                   3650 N. Rancho Dr., Ste. 114
18   Nevada Bar No. 11848                                  Las Vegas, NV 89130
     2301 Palomino Lane                                    Attorneys for Defendants,
19   Las Vegas, Nevada, 89102                              Landforce Corporation
20   Attorneys for Plaintiff, Robert Barcelon

21
                                                ORDER
22
23          Based upon the stipulation of the parties and for good cause appearing,

24          IT IS SO
                  SOORDERED.
                     ORDERED.
25          DATED
            DATED this 15th day
                  this ______   ofof
                              day  January, 2020.
                                     ____________________________, 2020.
26
27
                                   ____________________________________________________
28
                                   UNITED
                                   Daniel J. STATES
                                             Albregts DISTRICT COUR MAGISTRATE JUDGE
                                   United States Magistrate Judge

                                                 Page 2 of 2
